DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 23 recites “its”; however, it is not clear to the Examiner exactly what “its” is referencing.
Claim 23 recites the limitation "the made up position"; claim 32 recites the limitation "the longitudinal axis"; claims 33-34 recite the limitation "the connected state"; andclaim 41 recites the limitations "the lower portion" and “the longitudinal axis”.  There is insufficient antecedent basis for these limitations in the claims.
	Claim 24 and 26-28 recite “preferably”; however, it is not clear to the Examiner exactly what this means.
Claim 38 recites “it”; however, it is not clear to the Examiner exactly what “it” is referencing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 25-28, 34, 35 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6347814, Cerruti.

In regards to claim 25, in Figures 1-4C and paragraphs defining said figures, Cerruti discloses that the connection is such that: 10% ≤ Epe/Le.

In regards to claim 27, in Figures 1-4C and paragraphs defining said figures, Cerruti discloses the connection is such that: 80% ≥ Epi/Li, and preferably 60% ≥ Epi/Li, and more preferably 50% ≥ Epi/Li.
In regards to claim 28, in Figures 1-4C and paragraphs defining said figures, Cerruti discloses the connection is such that: 80% ≥ Epe/Le, and preferably 60% ≥ Epe/Le, and more preferably 50% ≥ Epe/Le.
In regards to claim 34, in Figures 1-4C and paragraphs defining said figures, Cerruti discloses that in the connected state, the external abutment surface of the male end comes into abutting contact with the external abutment surface of the female end.
In regards to claim 35, in Figures 1-4C and paragraphs defining said figures, Cerruti discloses that the internal seal comprises a male internal sealing surface which is capable of coming into interfering contact with a corresponding female internal sealing surface provided on the female element.
In regards to claim 38, in Figures 1-4C and paragraphs defining said figures, Cerruti discloses it comprises an outer seal obtained by interference between a male external sealing surface and a corresponding female external sealing surface provided on the female element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679